Citation Nr: 0022701	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  97-10 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for a lumbosacral 
strain, currently rated as 40 percent.  

2.  Entitlement to a total disability rating due to 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to October 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for an increased 
rating for his service connected lumbosacral strain, at the 
time rated as 10 percent disabling.  He responded with a 
September 1996 notice of disagreement, initiating his appeal.  
He was provided with a September 1996, and in turn filed a 
February 1997 VA Form 9 substantive appeal, perfecting his 
appeal on this issue. 

In a November 1996 rating decision, the veteran was awarded 
an increased rating, to 40 percent, for his low back 
disability.  However, because there has been no clearly 
expressed intent on the part of the veteran to limit his 
appeal to entitlement to a specified disability rating, the 
VA is required to consider entitlement to all available 
ratings for that disability.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) [citing AB v. Brown, 6 Vet. App. 35, 38 
(1993)].  Accordingly, this issue remains in appellate 
status.  

In a June 1998 rating decision, the RO denied the veteran's 
claim for a total disability rating due to individual 
unemployability.  While this rating decision was still 
pending in November 1998, the veteran's representative 
submitted additional evidence pertinent to the veteran's 
claim.  See 38 C.F.R. § 3.160(c), (d) (1999) (definitions of 
pending and finally adjudicated claims).  The RO then sent 
the veteran an August 1999 supplemental statement of the case 
continuing the prior denial of a total disability rating due 
to individual unemployability.  Subsequently, at an April 
2000 personal hearing before a member of the Board, the 
veteran and his representative objected to the August 1999 
denial of a total disability rating due to individual 
unemployability.  This hearing testimony, given within a year 
of the August 1999 rating action and subsequently reduced to 
a written transcript and made a part of the record, is 
accepted as a valid notice of disagreement on this issue.  
38 C.F.R. § 20.201 (1999); see Tomlin v. Brown, 5 Vet. 
App. 355 (1993).  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran seeks an increased rating for his service 
connected lumbosacral strain, currently rated as 40 percent 
disabling.  A claim for an increased rating for a service 
connected disability is well grounded where the veteran 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  As the veteran has alleged an increase in the 
severity of his service connected disability, his claim is 
well grounded, and the VA's statutory duty to assist 
attaches.  38 U.S.C.A. § 5107(a) (West 1991).  

Because the veteran's claim is well grounded, and the 
statutory duty to assist applies, all pertinent records must 
be obtained prior to any final resolution of this appeal.  
See Culver v. Derwinski, 3 Vet. App. 292 (1992).  The veteran 
has stated he is currently receiving VA vocational 
rehabilitation training; as the records associated with this 
training are potentially relevant to his increased rating 
claim, they must be obtained and associated with the claims 
folder.  

Next, the veteran's notice of disagreement regarding the RO's 
August 1999 supplemental statement of the case, effectively a 
rating decision on the claim for a total disability rating 
due to individual unemployability, initiated review of this 
issue by the Board.  Manlincon v. West, 12 Vet. App. 238, 240 
(1999).  However, a statement of the case on that issue has 
not been issued by the RO, and a remand is thus necessary, so 
that he may perfect his appeal of this issue.  The law 
mandates that a statement of the case must be issued 
following a notice of disagreement if the matter or matters 
in controversy are not otherwise resolved by a full grant of 
benefits to the appellant or a withdrawal of the notice of 
disagreement.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 19.26, 19.30 (1999).  

Thus, in light of the above, this claim is remanded for the 
following additional development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO must ensure that all pertinent 
records of treatment are associated with 
the claims folder, to include the 
complete records of the veteran's VA 
vocational rehabilitation training.  

3.  The veteran, having filed a timely 
notice of disagreement regarding the 
August 1999 denial of a total disability 
rating due to individual unemployability, 
must be afforded a statement of the case 
regarding this issue.  He should also be 
informed of the necessary steps required 
to perfect his appeal.  

4.  After completion of all requested 
development, the RO should review the 
veteran's claim for an increased rating 
for his service connected lumbosacral 
strain.  If the actions taken remain 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



